Citation Nr: 0612551	
Decision Date: 05/01/06    Archive Date: 05/15/06	

DOCKET NO.  00-16 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for memory loss, to include 
as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, that denied the benefit sought on 
appeal.  The veteran, who had active service from February 
1988 to December 1991, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  The 
Board returned the case to the RO in July 2001 and June 2005 
for additional development, and the case was subsequently 
returned to the Board for further appellate review.  


FINDING OF FACT

Memory loss was not manifested during service, and any 
current memory loss that may be present is not causally or 
etiologically related to service, including service in the 
Persian Gulf during the Persian Gulf War.  


CONCLUSION OF LAW

Memory loss, to include as due to an undiagnosed illness, was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.317 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in October 1999, September 2001, April 
2002, January 2004 and March 2004.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which placed two additional duties upon the VA.  Under 
Dingess/Hartman v. Nicholson, VA must also provide notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Although the RO did not advise the veteran of such 
information, because the claim of service connection is being 
denied, the questions of an appropriately assigned evaluation 
and the effective date for a grant of service connection are 
not relevant.  Proceeding with this matter in its procedural 
posture would not therefore inure to the veteran's prejudice.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and her representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and her 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's claim.  

The veteran essentially contends that her memory loss had its 
onset during service and that she has continued to have 
problems with memory loss since her separation from service.  
Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(b).  Generally, to prove service connection the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony, of an inservice incurrence or aggravation of 
an injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

With respect to veterans who served in the Southwest Asia 
Theater of Operations during the Persian Gulf War, on 
November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans Benefit Act," which was Title I of the "Veterans 
Benefit Improvement Act of 1994," Pub. L. 103-446.  That 
statute, in part, added a new § 1117 to Title 38, United 
States Code.  Section 1117 authorized the VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses, which become manifest either during 
active duty in the Southwest Asia Theater of Operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.  

In February 1995, the VA implemented the Persian Gulf War 
Veterans Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad, but 
nonexclusive, list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 
38 C.F.R. § 3.317, the presumptive period during which a 
veteran had to experience manifestations of a chronic 
disability was two years after the date on which he or she 
last performed active service in the Southwest Asia Theater 
of Operations during the Gulf War.  In April 1997, the VA 
published an interim rule that extended the presumptive area 
to December 31, 2001.  In November 2001 the VA expanded the 
presumptive period from December 2001 to December 2006.  

On December 27, 2001, the "Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  This liberalizing 
legislation amended various provisions of 38 U.S.C.A. §§ 1117 
and 1118, including a complete revision of § 1117(a), which 
now provides that the Secretary may pay compensation under 
this subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-(A) during service on 
active duty in the Armed Forces in the Southwest Asia Theater 
of Operations during the Persian Gulf War; or (B) to a degree 
of 10 percent or more during the presumptive period 
prescribed under subsection (b).  For purposes of this 
subsection, the term "qualifying chronic disability" means a 
chronic disability resulting from any of the following (or 
any combination of the following):  (A) an undiagnosed 
illness; (B) a medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (C) any diagnosed illness that the 
Secretary determines in regulations prescribed warrants a 
presumption of service connection.  

In addition to the complete revision of § 1117(a), a new 
subsection (g) was added to § 1117.  That subsection provided 
that for purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include:  (1) fatigue, (2) unexplained 
rashes or other dermatological signs or symptoms, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurological 
signs and symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the upper or lower 
respiratory system, (9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, and (13) menstrual 
disorders.  

Turning to the merits of the veteran's claim, a review of the 
evidence of record fails to disclose that the veteran 
currently has memory loss, including as due to an undiagnosed 
illness.  In the absence of evidence of a current disability, 
service connection for memory loss must be denied.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of any memory loss during 
service.  Physical examination performed in December 1987 in 
connection with the veteran's entry into service and a 
physical examination performed in November 1991 in connection 
with veteran's separation from service showed no pertinent 
defects or abnormalities in the summary of defects and 
diagnoses of either examination report.  Also, on the Report 
of Medical History portion of both examinations the veteran 
specifically denied loss of memory or amnesia.  

Similarly, medical records dated following separation from 
service fail to document the presence of memory loss.  For 
example, at the time of a November 1999 VA examination the 
veteran reported problems with her memory, but following the 
examination the examiner indicated that she did not 
demonstrate such problems during the interview.  At the time 
of an October 2002 VA examination the veteran was noted to 
have complaints of memory problems that continued to be vague 
and emphasized concentration problems.  Psychological testing 
performed during the examination indicated that memory 
testing resulted in memory indices which ranged from low 
average through average through high average to superior 
range.  The examiner commented that while this unevenness was 
not typical, it was not necessarily suggestive of significant 
memory problems or loss of functioning from a previously 
higher level of ability and all areas of memory tested were 
such that these scores would not predict significant memory 
dysfunction.  The examiner summarized that intelligence, 
memory and neuropsychological testing indicated that there 
was no evidence of a cortical impairment.  Subsequently dated 
VA medical records, including records of a hospitalization of 
the veteran in September 2005 contain no evidence of memory 
loss, and the veteran candidly testified that no examiner or 
treating physician had related any problems with memory loss, 
if present, to her period of service.  Transcript at 10.  

Therefore, the Board finds that service connection for memory 
loss is not warranted.  The Board acknowledges the veteran's 
training as a visiting licensed nurse, but finds the formal 
examinations performed by physicians and psychologists has 
greater probative value in determining the presence or 
absence of memory loss.  

The veteran was advised of the need to submit medical 
evidence not only of the presence of memory loss, but medical 
evidence of a nexus or relationship between the memory loss 
and service, towards possible consideration of a direct 
service-connection theory of entitlement.  See Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (For the general 
proposition that in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service 
connection).  The claimant did not so.  

A claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised in 
various correspondence from the RO to her of the need to 
submit medical evidence of a current disability and a 
relationship between that disability and service.  

Accordingly, the Board concludes that service connection for 
memory loss, including as due to an undiagnosed illness is 
not established in the absence of evidence of a current 
disorder.    


ORDER

Service connection for memory loss, to include as due to an 
undiagnosed illness, is denied.  



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


